Citation Nr: 1702694	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-02 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), to include whether clear and unmistakable error (CUE) exists in an October 1993 rating decision, which denied entitlement to service connection for PTSD, a September 2006 rating decision, which denied reopening the claim of entitlement to service connection for PTSD, and a September 2011 rating decision, which reopened and denied the claim for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2014, the Veteran requested a hearing in connection with his appeal.  However, in written correspondence dated in November 2014, the Veteran requested that the hearing be cancelled and requested review by the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (e) (2016). 

In a July 2012 statement, the Veteran requested that the current agent be removed as his representative.  However, following the statement, a VA Form 21-22a, Appointment of Individual as Claimant's Representative, was signed in November 2012, designating the current agent as the Veteran's representative.  Therefore, the Board recognizes the agent, as listed on the title page of this decision, as the Veteran's representative.

In pertinent part, a July 2014 rating decision determined that there was no CUE in a September 2011 rating decision that denied entitlement to service connection for bilateral hearing loss and denied a petition to reopen a claim of entitlement to service connection for PTSD.  In November 2014, VA received a timely notice of disagreement concerning the July 2014 rating decision as to the denial of the petition to reopen a claim of entitlement to service connection for PTSD.  The receipt of a notice of disagreement has triggered the appellate process, and the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is listed on the title page of this decision.  

The November 2014 correspondence did not express disagreement with the July 2014 rating decision denial of CUE in a September 201l rating decision denial of service connection for hearing loss.  It may be construed, however, as raising a claim of CUE in a September 2006 rating decision which denied service connection for hearing loss.  The matter of whether or not there was CUE in a September 2006 rating decision which denied service connection for hearing loss has not been adjudicated by the RO, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Veteran raised the issues as to whether clear and unmistakable error (CUE) exists in an October 1993 rating decision, which denied entitlement to service connection for PTSD, a September 2006 rating decision which denied reopening the claim of entitlement to service connection for PTSD, and a September 2011 rating decision, which reopened and denied the claim for service connection for PTSD.  The Board finds that the allegations of CUE are inextricably intertwined with the issue as to whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board chracterized the PTSD issue as shown on the title page of this decision.  

The Veteran's representative asserted that a March 2012 Board decision, which denied entitlement to service connection for acquired psychiatric disability, contains CUE.  However, the associated assertions in this regard constitute general expressions of disagreement with the outcome of the Board decision, including how the evidence was weighed, without notation of, or reference to, any specific error of law or fact.  As such, the assertions do not rise to the level of a motion alleging CUE in a final Board decision so as to constitute a matter for original jurisdiction with the Board.  See 38 U.S.C.A. § 7111 (e) (West 2015); 38 C.F.R. § 20.1402 (2016).  Thus, the issue is not for consideration by the Board.

In addition, the Board finds that the issue as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability, other than PTSD, was raised when the Veteran filed a claim to reopen a claim for service connection for PTSD.  See Clemons, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  Thus, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for acquired psychiatric disability, other than PTSD, as well as a claim of entitlement to a 10 percent rating for multiple non-compensable service-connected disabilities, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the Board's action to grant the claim for entitlement to service connection for tinnitus, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his tinnitus had its onset during active service.   

First, the evidence shows that the Veteran has a current disability.  A July 2011 VA audiological examination report noted recurrent tinnitus. 

The service medical treatment records do not reflect any findings or complaints of tinnitus.  However, the Veteran has described his exposure to noise during active service, consisting of artillery fire.  The Veteran served as Boatswain's mate, which has been identified as a military occupational specialty (MOS) with a high probability of exposure to noise.  The Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.  

Concerning the etiology of the Veteran's tinnitus, the July 2011 VA examiner opined that the disability was "less likely than not" related to active service.  

When evaluating the probative value of a medical opinion, the factors include the thoroughness and degree of detail of the opinion and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000); see also Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). 

Here, the July 2011 VA examiner supported the negative nexus opinion by citing to the Veteran's normal hearing and that he took medications which could cause tinnitus.  However, the examiner did not provide any explanation as to whether the Veteran's reports of recurrent tinnitus for the past 25 years did not support a relationship between his active service and tinnitus.  As a result, the Board finds that the VA examiner's opinion is entitled to little probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (It is the responsibility of the Board to assess the credibility and weight to be given to evidence). 

In this case, despite the July 2011 VA examiner's opinion, the Board finds that, with resolution of doubt in the Veteran's favor, service connection is warranted for tinnitus.  Again, the VA examiner's opinion is entitled to little probative value.  While the Board could remand for a new opinion, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset in active service.  The service treatment records do not document that the Veteran complained of tinnitus during active service; however, the service medical treatment records do not include a report of medical history completed at separation from active service, the Veteran's MOS was identified as a specialty with a high probability of exposure to noise, and the Veteran is considered competent and credible to identify the presence of tinnitus since his period of active service.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

In consideration of all of the evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

A July 2014 rating decision, in pertinent part, determined that CUE did not exist in a September 2011 rating decision which found that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.  A timely notice of disagreement was received concerning the July 2014 rating decision finding that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD, and a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As noted above, the Board has concluded that the contentions of CUE in prior RO adjudications for service connection for PTSD are inextricably intertwined with the petition to reopen the claim for service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the July 2014 rating decision and notice of disagreement therewith received in November 2014, as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, with adjudication of the newly raised inextricably intertwined issues of whether clear and unmistakable error exists in an October 1993 rating decision, which denied entitlement to service connection for PTSD, a September 2006 rating decision, which denied reopening the claim of entitlement to service connection for PTSD, and a September 2011 rating decision, which reopened and denied the claim for service connection for PTSD.  Notify the Veteran that to vest the Board with jurisdiction over the issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


